     Case 2:19-cv-01530-VBF-PLA Document 35 Filed 10/26/20 Page 1 of 1 Page ID #:3226



 1

 2

 3                                                                     JS-6
 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                      CENTRAL DISTRICT OF CALIFORNIA
10                                               WESTERN DIVISION
11

12     CHARLES ALLEN,                                )   No. CV 19-1530-VBF (PLA)
                                                     )
13                              Petitioner,          )   JUDGMENT
                                                     )
14                    v.                             )
                                                     )
15     W. L. MONTGOMERY, Warden,                     )
                                                     )
16                              Respondent.          )
                                                     )
17

18           Pursuant      to     the    Order    accepting   the   Magistrate   Judge’s   Report   and
19     Recommendation, IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
20

21     DATED: October 26, 2020                                      /s/ Valerie Baker Fairbank
22                                                        HONORABLE VALERIE BAKER FAIRBANK
                                                         SENIOR UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
